Name: 2007/326/EC: Commission Decision of 27 April 2007 on the clearance of the accounts of the paying agencies in Hungary and Malta concerning expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2005 financial year (notified under document number C(2007) 1894)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  regions and regional policy; NA;  EU finance;  accounting
 Date Published: 2007-05-11

 11.5.2007 EN Official Journal of the European Union L 122/47 COMMISSION DECISION of 27 April 2007 on the clearance of the accounts of the paying agencies in Hungary and Malta concerning expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2005 financial year (notified under document number C(2007) 1894) (Only the English and Hungarian texts are authentic) (2007/326/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(3) thereof, After consulting the Fund Committee, Whereas: (1) Commission Decisions 2006/322/EC (2) cleared, for the 2005 financial year, the accounts of all the paying agencies except for the German paying agency Bayern-Umwelt, the Italian paying agency AGEA, the Luxembourg paying agency MinistÃ ¨re de l'Agriculture, the Hungarian paying Agency ARDA, the Portuguese paying agency IFADAP and the Maltese paying agency MRAE. (2) Following the transmission of new information by Hungary and Malta, and after additional checks, the Commission can now take a decision on the integrality, accuracy and veracity of the accounts submitted by the Hungarian paying agency ARDA and the Maltese paying agency MRAE. (3) In accordance with the second subparagraph of Article 7(3) of Regulation (EC) No 1258/1999, this Decision does not prejudice decisions adopted subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules, HAS ADOPTED THIS DECISION: Article 1 The accounts of the Hungarian paying agency ARDA and the Maltese paying agency MRAE concerning expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, in respect of the 2005 financial year are hereby cleared. The amounts which are recoverable from, or payable to, each of the Member States concerned pursuant to this Decision are set out in Annex I. The amounts which are recoverable from, or payable to, each Member State pursuant to this Decision in the field of rural development measures applicable in Hungary and Malta are set out in Annex II and Annex III. Article 2 This Decision is addressed to the Republic of Hungary and the Republic of Malta. Done at Brussels, 27 April 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 118, 3.5.2006, p. 20. ANNEX I CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS Financial year 2005 Amount to be recovered from or paid to the Member State MS 2005  Expenditure for the Paying Agencies for which the accounts are Total a + b Reductions and suspensions for the whole financial year Total including reductions and suspensions Advances paid to the Member State for the financial year Amount to be recovered from ( ) or paid to (+) the Member State (1) cleared disjoined = expenditure declared in the annual declaration = total of the expenditure in the monthly declarations a b c = a + b d e = c + d f g = e  f HU HUF 127 456 066 798,00 0,00 127 456 066 798,00 10 699 420,33 127 445 367 377,67 127 427 318 113,67 18 049 264,00 MT MTL 372 669,93 0,00 372 669,93 0,00 372 669,93 372 670,01 0,08 (1) For the calculation of the amount to be recovered from or paid to the Member State the amount taken into account is the total of the annual declaration for the expenditure cleared (column a). (2) The reductions and suspensions are those taken into account in the advance system, to which are added in particular the corrections for the non-respect of payment deadlines established in August, September and October 2005. MS 05070106 (ex-1a) 05070108 (ex-1b) Total (= g) h i j = h + i HU HUF 18 049 264,00 0,00 18 049 264,00 MT MTL 0,08 0,00 0,08 (3) Nomenclature 2007: 05070106, 05070108 (1) Applicable exchange rate: Article 7(2) of the Regulation (EC) No 883/2006. (1) For the calculation of the amount to be recovered from or paid to the Member State the amount taken into account is the total of the annual declaration for the expenditure cleared (column a). (2) The reductions and suspensions are those taken into account in the advance system, to which are added in particular the corrections for the non-respect of payment deadlines established in August, September and October 2005. MS 05070106 (ex-1a) 05070108 (ex-1b) Total (= g) h i j = h + i HU HUF 18 049 264,00 0,00 18 049 264,00 MT MTL 0,08 0,00 0,08 (3) Nomenclature 2007: 05070106, 05070108 ANNEX II CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS Financial year 2005  Rural Development Expenditure in New Member States Amount to be recovered from or paid to the Member State MS Expenditure for the Paying Agencies for which the accounts are Total a + b Reductions Total Interim Payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) or paid to (+) the Member State (1) cleared disjoined = expenditure declared in the annual declaration = total of Interim Payments reimbursed to the Member State for the financial year a b c = a + b d e = c + d f g = e  f HU EUR 37 272 434,19 0,00 37 272 434,19 0,00 37 272 434,19 0,00 37 272 434,19 MT EUR 6 464 227,06 0,00 6 464 227,06 0,00 6 464 227,06 6 295 789,00 168 438,06 MS Advances paid but still to be cleared for the programme implementation (Article 32 of Council Regulation (EC) No 1260/1999) HU EUR 96 368 000,00 MT EUR 4 304 000,00 (1) HU : The amount has already been paid on 13.12.2005 as a part of the first interim payment (GFO.1514). MT : The amount has already been paid on 25.11.2005 as third interim payment (GFO.1471) and on 23.10.2006 as a part of a fourth interim payment (GFO.1890). ANNEX III CLEARED EXPENDITURE BY RD MEASURE FOR EXERCISE 2005 Differences between annual accounts and declarations of expenditure HUNGARY No Measure Expenditure 2005 Annex II column a Reductions Annex II column d Amount cleared 2005 Annex II column e 1 Agri-environment 0,00 0,00 0,00 2 Meeting standards 0,00 0,00 0,00 3 Afforestation 4 343 744,56 0,00 4 343 744,56 4 Support for semi-substance farms 564 667,97 0,00 564 667,97 5 Producer groups 354 984,16 0,00 354 984,16 6 Early retirement 0,00 0,00 0,00 7 Less Favourite Areas 0,00 0,00 0,00 8 Technical assistance 846 976,51 0,00 846 976,51 9 Project approved under Regulation (EC) No 1268/1999 0,00 0,00 0,00 10 Complementary national direct payments 31 162 060,99 0,00 31 162 060,99 Total 37 272 434,19 0,00 37 272 434,19 MALTA No Measure Expenditure 2005 Annex II column a Reductions Annex II column d Amount cleared 2005 Annex II column e 1 Less Favourite Areas 1 778 458,24 0,00 1 778 458,24 2 Agri-environment 523 444,29 0,00 523 444,29 3 Meeting standards 153 708,96 0,00 153 708,96 4 Producer groups 0,00 0,00 0,00 5 Technical assistance 4 795,27 0,00 4 795,27 6 State Aid complement 1 620 000,00 0,00 1 620 000,00 7 Ad hoc measure 2 383 820,30 0,00 2 383 820,30 Total 6 464 227,06 0,00 6 464 227,06